NO. 07-02-0170-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                   JULY 21, 2003

                        ______________________________


          MCDILL COLUMBUS CORPORATION, NORTHWOOD FOREST
             APARTMENTS, INC., MCDILL OF TEXAS 2, INC., AND
                PARTNERS NORTHWOOD LTD., APPELLANTS

                                          V.

                U.S.A. METROPOLITAN TAX CREDIT FUND II, L.P.,
                   RICHMAN METROPOLITAN, INC., AND THE
                RICHMAN GROUP OF CONNECTICUT, APPELLEES

                      _________________________________

             FROM THE 127TH DISTRICT COURT OF HARRIS COUNTY;

             NO. 96-10530; HONORABLE SHARONLYN WOOD, JUDGE

                       _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                             MEMORANDUM OPINION


      By order dated September 23, 2002, this appeal was suspended following the

Court’s receiving Notice of Bankruptcy in regard to appellant Partners Northwood, Ltd.

The parties have now filed a copy of the Order Confirming Second Amended Plan of
Reorganization, as Modified, Under Chapter 11 of the United States Bankruptcy Code in

Case No. 02-12963-8P1 in the United States Bankruptcy Court for the Middle District of

Florida, Tampa Division, styled In re: Partners Northwood, Ltd. Pursuant to the order of

confirmation, the parties have submitted a Joint Motion to Dismissal Appeal.


       The appeal is reinstated. The motion to dismiss is granted.         The appeal is

dismissed. TEX . R. APP . P. 42.1(a)(2). All costs having been paid, no order pertaining to

the costs is made. Having dismissed the appeal at the parties’ request, no motion for

rehearing will be entertained and our mandate will issue forthwith.




                                                 Phil Johnson
                                                 Chief Justice




                                            2